DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 132, drawn to an antibody that specifically binds to human ILT3, classified in CPC class C07K 16/2803.
II. Claims 133, 137, 140, 143-152, 154, 159 drawn to antibodies that specifically bind to human ILT3 and their pharmaceutical composition, classified in CPC class C07K 16/2803.
III. Claims 134-136, 138-139, 141-142, 167, 172 drawn to antibodies that specifically bind to human ILT3and their pharmaceutical composition, classified in CPC class C07K 16/2803.
IV. Claim 153 drawn to antibody that specifically binds to human ILT3, classified in CPC class C07K 16/2803.
V. Claims 155-158 and 168-171 drawn to nucleic acids encoding anti-ILT3 antibodies and related vectors, host cells, and method for producing the antibody by culturing the host cells, classified in CPC class A61L 2300/258.
VI. Claims 160-166, 173-179, drawn to a method using anti-ILT3 antibody to disrupt the binding of ILT3 to fibronectin and a method using anti-ILT3 antibody for the treatment of cancer, classified in A61K 2039/585.
VII. Claim 180, drawn to a pharmaceutical composition, classified in A61K 47/6873.
The inventions are independent or distinct, each from the other because:

Inventions of group I, II, III, and IV are directed to related antibodies directed against ILT3. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct because the antibodies are comprised of distinct sequences and, thus a distinct structure, and different search strategies would need to be employed for examination.  The inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of groups I, II, III, and IV and group V are related as mutually exclusive species in an intermediate-final product relationship. Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is a nucleic acid encoding an anti-ILT3 antibody and related vectors, host cells, and methods for producing the antibody by culturing the host cells, and the final product is an anti-ILT3 antibody. The inventions are deemed patentably distinct because a nucleic acid sequence and the method to generate an antibody are not obvious variants, as the antibody is functionally distinct from the nucleic acid sequence, and there is nothing of record to show them to be obvious variants. The claimed product of groups I, II, III, and IV, an anti-ILT3 antibody, can be used in a materially different process, such as immunohistochemistry for ILT3. The claimed product of group V, a nucleic acid encoding an anti-ILT3 antibody and related vectors, host cells, and methods for producing the antibody by culturing the host cells, can be used in a materially different process, such as generating a bispecific antibody where one arm is not an anti-ILT3 antibody.
Inventions I, II, III, IV, and V and VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the method for treating cancer by administering an anti-ILT3 antibody is distinct from the product (group I, II, III, and IV) and intermediate product (group V). The claimed process of group VI, a method for treating cancer in a subject, can be practice with another materially different product, such as a different anti-ILT3 antibody.
Inventions of groups II, III and group VII are directed to related products, a pharmaceutical composition. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct, because the inventions of group II and III are comprised of an ILT3 antibody, whereas the invention of group VII is comprised of an unknown product with functional limitations. The inventive product of group VII could be comprised of a non-antibody antagonist that is distinct functionally and mechanistically from the products of groups II and III. Thus, these inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification and their recognized divergent subject matter;
The inventions require a different field of search (e.g., searching different classes/subclasses of electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention.
The inventions are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species Requirement
	This application contains claims directed to the following patentably distinct species: 
An election of a single anti-ILT3 antibody defined by a combination of sequences as set out in each of subparts (a), (b), (c), (d), (e), (f), (g), (h), (i), OR (j) of claim 133; and identification of any corresponding heavy chain and light chain variable regions from claim 137 and 140; and corresponding property/ies (claim 151).
An election of a single specific combination of light chain and heavy chain variable regions from  (a), (b), (c), (d), (e), OR (f) of claim 134; and identification of the corresponding definition from Tables 1 through 7 (claim 135); the corresponding subparts (a), (b), (c), (d), (e), or (f) of claim 136; and, any corresponding heavy chain and light chain variable regions from claim 138, 139, 141, and 142.
  	The species are independent or distinct because the different species have mutually exclusive characteristics of each identified species. In this case, each species set forth recites a distinct sequence and thus a distinct structure; therefore, each anti-ILT3 antibody of different VH-CDR1-3 and VL-CDR1-3 comprising such a different structure is patentably distinct. In addition, these species are not obvious variants of one another based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics which would require different searches not required for examination of any other species. See MPEP § 809. Accordingly, the search of more than one species would require undue burden due to the extensive searching and review that would be required, and the prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

II. This application contains claims directed to the following patentably distinct species: each anti-ILT3 antibody defined by a combination of sequences as set out in each of subparts (a), (b), (c), (d), (e), and (f) of claim 134. The species are independent or distinct because the different species have mutually exclusive characteristics of each identified species. In this case, each species set forth recites a distinct sequence and thus a distinct structure; therefore, each anti-ILT3 antibody of different heavy chain variable region and light chain variable region comprising such a different structure is patentably distinct. In addition, these species are not obvious variants of one another based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics which would require different searches not required for examination of any other species. See MPEP § 809. Accordingly, the search of more than one species would require undue burden due to the extensive searching and review that would be required, and the prior art applicable to one species would not likely be applicable to another species.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A BENAVIDES whose telephone number is (571)272-0545. The examiner can normally be reached M-F 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A BENAVIDES/
Patent examiner, AU 4161



/STACEY N MACFARLANE/Examiner, Art Unit 1649